Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions     
1.         Applicant's election with traverse of Invention I (claims 1-15) and Subgroup Ia (claims 2-3 and 5) in a reply filed on 04/18/2022 is acknowledged.  
             It should be noted that the Election is incomplete since applicant fails to further elected one Species from Species I-VI in item 6 of the restriction requirement mailed on 02/18/2021. Therefore, applicant has to elect one of the species in response to this Office action. 
           The traversal is on the ground(s) that “[w]hile the applicants agree that the inventions are independent and distinct, the applicants nonetheless make this election with traverse, as a search of the non-elected claims would not rise to the level of a serious burden upon the Office,” See, lines 13-16 of page 8 of the applicant’s arguments submitted on 04/18/20222. However, as stated in the restriction requirement, each individual distinct invention has at least a feature that is not present in other distinct inventions. Therefore, each distinct invention has a separate utility such that it could be used without the specific features set forth in other inventions. In other words, each individual invention with at least a distinct feature has a separate status in the art, as shown it is classified under a specific class, and naturally requires a different field of search. In addition, the text and subclass search that might be needed to look for a particular feature in one of the distinct inventions in not sufficient for finding another particular feature in other distinct inventions due to their divergent subject matter. Therefore, there is a serious burden on the Examiner to examine all the distinct individual inventions together in a single application and may degrades the quality of the examination since Examiner has a limited time to examine a single application. 
The requirement is still deemed proper and is therefore made FINAL.

2.         Claims 4, 6-13 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim.  

Drawings
3.         The drawings are objected to because drawing sheets are not numbered. In this case, the drawing sheet should be numbered from 1/23 through 23/23.  See MPEP 608.2 (V) (t).    

           Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.          Claims 1 and 14-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Guo et al. (2018/0271012 A1), hereinafter Guo. Regarding claim 1, Guo teaches a grass trimmer 500, comprising: a trimmer head 510 comprising a spool 511 and a head housing (550, 560) , wherein the spool 511 is configured for a trimmer line 501 to wind around and the head housing is configured to accommodate at least part of the spool 511; a driving device configured to drive the trimmer head to rotate around an axis 502, wherein the driving device comprises a motor 521 having an output shaft 522 , and the grass trimmer has an automatic winding mode (triggered by the second operating element 533) in which the motor 521 is configured to drive at least one of the spool or the head housing to cause a relative rotation between the spool 511 and the head housing (550, 560) so as to wind the trimmer line onto the spool; an operating assembly 530 comprising an operating portion 533 operated by a user; a winding switch (defined by a second electronic switch controlled by the operating portion 533; paragraph 0212) configured to control the automatic winding mode to be enabled when the operating portion 533 is operated; and a locking mechanism (defined by the bulges  512f which engage an end of the stopping element 541), wherein, when the operating portion 533 is operated, the operating assembly 530 triggers the winding switch (or the auto-winding mode) and causes the locking mechanism to lock at least one of the head housing (550, 560) or the spool so as to cause relative rotation between the spool and the head housing. It should be noted that the operating assembly triggers the winding switch (the second operating switch) and also causes the motor to rotate in a second running state and enables the stopping bugles (512f) or the locking mechanism to contact the stopping element 541 when the activation element 542 is pressed down. See Figs. 5A-5Q in Guo.
             Regarding claim 14, Guo teaches everything noted above including that 
the trimmer head is capable of rotating clockwise about the axis and also rotating counterclockwise about the axis when the operating portion is not operated.  
              Regarding claim 15, Guo teaches everything noted above including that 
the head housing is capable of rotating clockwise about the axis and also rotating counterclockwise about the axis when the operating portion is not operated.

6.          Claims 1-3, 5 and 14-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Guo et al. (2018/0271012 A1), hereinafter Guo. Regarding claim 1, Guo teaches a grass trimmer 500, comprising: a trimmer head 510 comprising a spool 511 and a head housing (550, 560) , wherein the spool 511 is configured for a trimmer line 501 to wind around and the head housing is configured to accommodate at least part of the spool 511; a driving device configured to drive the trimmer head to rotate around an axis 502, wherein the driving device comprises a motor 521 having an output shaft 522 , and the grass trimmer has an automatic winding mode (triggered by the second operating element 533) in which the motor 521 is configured to drive at least one of the spool or the head housing to cause a relative rotation between the spool 511 and the head housing (550, 560) so as to wind the trimmer line onto the spool; an operating assembly (530, 540) comprising an operating portion (533, 542) operated by a user; a winding switch (defined by a second electronic switch controlled by the operating portion 533; paragraph 0212) configured to control the automatic winding mode to be enabled when the operating portion (533, 542) is operated; and a locking mechanism (defined by the bulges  512f which engage an end of the stopping element 541), wherein, when the operating portion (533, 542) is operated, the operating assembly (530, 540) triggers the winding switch (or the auto-winding mode) and causes the locking mechanism to lock at least one of the head housing (550, 560) or the spool so as to cause relative rotation between the spool and the head housing. It should be noted that the operating assembly (533, 542) triggers the winding switch (the second operating switch) and also causes the motor to rotate in a second running state and enables the stopping bugles (512f) or the locking mechanism to contact the stopping element 541 of the operating portion when the activation element 542 is pressed down. See Figs. 5A-5Q in Guo.  
             Regarding claim 2, Guo teaches everything noted above including that the operating assembly (530, 540) comprises: a first trigger portion 541 configured to release the rotation of the head housing or the spool when the operating portion is moved to a first position and lock the rotation of the head housing (550, 560) or the spool 511 when the operating portion is moved to a second position; and a second (531, 533) trigger portion configured to close the winding switch when the operating portion is moved to the first position and activate the winding switch when the operating portion is moved to the second position.  
             Regarding claim 3, Guo teaches everything noted above including that the locking mechanism and the head housing (550, 560) rotate synchronously and the operating assembly (530, 540) limits the rotation of the locking mechanism to lock the rotation of the head housing when the operating portion moves to the second position. 
            Regarding claim 5, Guo teaches everything noted above including that  
the locking mechanism and the spool rotate synchronously and the operating assembly limits the rotation of the locking mechanism to lock rotation of the spool when the operating portion moves to the second position.
             Regarding claim 14, Guo teaches everything noted above including that 
the trimmer head is capable of rotating clockwise about the axis and also rotating counterclockwise about the axis when the operating portion is not operated.  
              Regarding claim 15, Guo teaches everything noted above including that 
the head housing is capable of rotating clockwise about the axis and also rotating counterclockwise about the axis when the operating portion is not operated.
Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Dai (2021/0321560), Gou et al. (10,856,466), Nie (2021/0137004), Pellene et al. (2015/0223395), Pfaltzgraff (2004/00134079), and Weglage et al. (3,174,471) teach an automatic winding system for a grass trimmer.

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  
                                                                                                                                                                                                  April 28, 2022